ORDER GRANTING TRANSFER AND DISMISSING APPEAL
Appellant's petition to transfer is currently pending in this Court. On November 14, 2005, this Court granted the parties' "Emergency Verified Joint Motion To Stay Of Consideration Of Appellant's Transfer Petition And Oral Argument And Motion For Limited Remand To The Trial Court To Conduct Settlement Proceedings" and remanded to the trial court for the purpose of reviewing and, if appropriate, approving the parties' settlement agreement. The parties have now filed a "Joint Motion to Dismiss," informing the Court the trial court approved their settlement agreement and requesting this Court to dismiss this appeal.
Being duly advised, the Court GRANTS TRANSFER of jurisdiction from the Indiana Court of Appeals. The Court of Appeals' opinion, Calvary Temple Church, Inc. v. Paino, 827 N.E.2d 125 (Ind.Ct.App.2005), is vacated and shall be held for naught. See Appellate Rule 58(A). Having assumed jurisdiction over this case, the Court DISMISSES this appeal.
The Clerk is directed to send copies of this order to all counsel of record. The Court further directs the Clerk to send a copy of this Order to LexisNexis and to West Group for publication in the bound volumes of this Court's decisions.
All Justices concur.